Citation Nr: 1144245	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  04-38 571	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the left shoulder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the St. Louis, Missouri RO, which granted service connection for degenerative joint disease of the left shoulder and assigned a 10 percent disability rating, effective from November 14, 2002.  Subsequently, an October 2004 rating action increased the rating for the left shoulder from 10 percent to 20 percent, effective November 14, 2002.  

In April 2007, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in October 2008.  In a January 2009 decision, the Board denied the Veteran's claim of entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the left shoulder.  

In April 2011, the Board vacated its January 2009 decision, and remanded the case to the RO for consideration of additional evidence.  A SSOC was issued in June 2011.  


FINDING OF FACT

The Veteran's left shoulder disorder is manifested by shoulder pain, weakness, and slight limitation of motion, but without functional loss that equates to limitation of motion to 25 degrees from the side.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for degenerative joint disease of the left (minor) shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or SSOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in April 2003 from the RO to the Veteran which was issued prior to the RO decision in June 2003.  Additional letters were issued in May 2007 and August 2008.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295(2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  

II.  Background

The service treatment reports indicate that the Veteran injured his left shoulder in a motorcycle accident in July 1978; he sustained a separated shoulder.  The left shoulder was reset.  The assessment was pain due to shoulder separation; a splint was applied and pain medication was prescribed.  When seen in September 1978, the Veteran stated that the left shoulder was doing much better.  The assessment was a bruised left shoulder.  

The Veteran's initial claim for service connection for a left shoulder condition (VA Form 21-4138) was received in November 2002.  

Submitted in support of the Veteran's claim was the report of an MRI of the Veteran's left shoulder, dated in November 2002, which shows that the Veteran had an intact rotator cuff; acromioclavicular (AC) arthrosis of moderate degree; glenohumeral arthrosis of an estimated moderate if not greater degree; and intact labra.  

The Veteran indicated that he had a second dislocation of his shoulder in 1981; he was evaluated and was told that surgery would be needed if he had recurrent subluxations.  The Veteran stated that the left shoulder has bothered him and it has progressively become worse; he has had subluxation on three or four occasions which has been quite painful.  The Veteran noted that his left shoulder is weaker than his right.  He stated that his job is very physically demanding, requiring use of his arms and shoulders.  The Veteran indicated that he has been having tugging sensation in his shoulder; he has been prescribed anti-inflammatory medications and presently taking Bextra without much relief.  He had intraarticular injection for pain relief.  It was noted that the Veteran is right hand dominant.  He reported daily pain rated as 6 to 7 out of 10.  The Veteran indicated that his pain was aggravated by heavy lifting, twisting, turning and pulling activities; he denied any numbness or tingling in his arms or his hands.  

Examination of the left shoulder revealed no obvious atrophy of the muscles.  He had some tenderness on the anterior portion at the acromioclavicular joint.  He had positive crepitus on the left which was not found on the right.  Upper extremity strength was slightly decreased on the left, being a 4+/5 on the left and 5/5 on the right.  Range of motion in the left shoulder revealed forward flexion from 0 to 150 degrees, with pain beginning at 90 degrees.  Extension was 50 degrees.  Abduction was from 0 to 150 degrees, with pain beginning at 90 degrees.  Adduction was 50 degrees with pain.  Internal rotation was to 30 degrees, and external rotation was to 20 degrees.  It was noted that he experiences a great deal of pain with range of motion, especially with internal and external rotation.  The diagnosis was degenerative joint disease, left shoulder, secondary to injury to motorcycle accident during military service.  He has decreased range of motion and chronic pain as well as decreased function.  His condition is so severe that it is making it difficult for him to perform the duties of his job.  

Received in November 2003 was a private treatment report from Dr. Alexandra Strong, dated in January 2003, which shows that the Veteran's range of motion was forward flexion to about 160 degrees with a positive impingement sign going a little bit beyond that; active abduction to about 150 degrees; internal rotation was nearly equal; and external rotation was slightly decreased.  The veteran had good strength, and mild crepitus in his shoulder with range of motion.  Apprehension test was positive.  X-rays showed fairly significant degenerative changes at his AC joint with spurring.  He had a type II to III acromion, but also had degenerative changes of his glenohumeral joint with some narrowing on his axillary lateral and some inferior spurs and cysts.  

Of record is another private medical record from Dr. Strong, dated in March 2004, which showed that the veteran had forward flexion to about 150 or 160 degrees; active abduction to about 150 degrees; slightly decreased rotation; and slightly decreased external rotation strength at his side.  X-rays showed fairly significant degenerative changes at the AC joint with type 2 to 3 acromion.  He had degenerative changes of his glenohumeral joint with narrowing and some inferior spurs and cysts.  The Veteran reported aching and soreness, and grinding and popping, but no instability.  

A private medical record from C.S., M.D. dated in May 2004 reveals that the Veteran had active elevation to 150 degrees.  There was pain with palpation of his AC joint.  He had a markedly positive impingement sign, and some pain with horizontal adduction.  X-rays showed glenohumeral joint arthritis and some AC joint arthritis.  The veteran reported pain up to 7/10 sometimes.  

Of record is a treatment report from Dr. C. Craig Satterlee, dated in August 2006, indicating that the Veteran was seen for evaluation; he stated that the glucosamine chondroitin helped him get through regular days, but when he had harder days at work where he has to lift, balance or carry and he works a 10 or 12-hour day, his shoulder becomes unbearable with pain.  Range of motion in the left shoulder revealed an elevation to 160 degrees, external rotation to 50 degrees, and internal rotation T9.  He had crepitation at the glenohumeral rotation with the arm at the side.  He had a dislocation in the Marines in 1982 and had gone on to develop arthritis of dislocations.  By x-ray, it has gotten progressively worse over the last two years; and he would expect to progress with time.  Dr. Satterlee stated that he had given the Veteran a rating of 25 percent of his shoulder before, and he would say that he is probably at about a 40 percent at this point in time.  Dr. Satterlee noted that the Veteran would continue to use glucosamine chondroitin and would also take Naprosyn as needed.  It was also noted that the Veteran considered changing and not doing heavy work; and the physician thought that it was a good idea.  

The Veteran was afforded another VA examination in September 2008.  At that time, he complained of pain, stiffness and weakness in the left shoulder.  The Veteran denied any episodes of dislocation or subluxation.  The Veteran reported mild flare-ups, which occur every 3 to 4 months.  The Veteran indicated that the left shoulder is irritated by the cold weather.  On examination, it was noted that there was no evidence of abnormal weight bearing.  Range of motion in the left shoulder revealed forward flexion from 0 to 140 degrees, with pain beginning at 90 degrees.  Abduction was from 0 to 140 degrees, with pain beginning at 90 degrees.  External rotation was from 0 to 90 degrees, with pain beginning at 60 degrees; and internal rotation was from 0 to 70 degrees, with pain beginning at 50 degrees.  There were no recurrent shoulder dislocations.  No inflammatory arthritis was noted.  No ankylosis was noted.  The examiner stated that the Veteran was a very muscular male with well-developed pectoralis, biceps, and triceps muscles.  He denied working out but had no evidence of upper body wasting for a man of his age.  There was no impairment of the humerus such as flail shoulder, nonunion false flail joint, or fibrous union, no malunion of the humerus.  There had been no recent dislocation of the humerus since arthroscopic surgery in 2004.  Guarding occurs at the shoulder level, but does not occur below the level of the shoulder.  There was no impairment of the clavicle or scapula such as dislocation, nonunion or malunion.  There was no shoulder ankylosing.  An x-ray study of the left shoulder revealed increase in the degenerative changes at the glenohumeral joint since the study of May 2003, but no acute fracture-dislocation noted in the bones of the left shoulder.  The diagnosis was degenerative joint disease of the left glenohumeral joint.  

III.  Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126(2001).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202(1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519(1996), citing Gilbert at 54.  

The Veteran has been diagnosed with arthritis due to trauma that has been substantiated by x-ray findings.  Arthritis due to trauma is addressed by Diagnostic Code 5010.  Diagnostic Code 5010 in turn requires that the disability be rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 calls for rating degenerative arthritis on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

The Veteran's left (minor) shoulder disorder has been evaluated as 20 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under that code, limitation of motion of the minor arm is rated at 20 percent if limited to shoulder level or midway between the side and shoulder, and at 30 percent if limited to 25 degrees from the side.  

Full range of motion of the shoulder is measured from 0 degrees to 180 degrees in extension, shoulder abduction from 0 to 180 degrees, and external and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2010).  

As noted above, when evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202(1995).  

Careful review of the evidentiary record does not show that the Veteran's left shoulder disorder limits motion of his arm to 25 degrees from his side, as would warrant a 30 percent rating under DC 5201.  There is evidence of pain on motion of the left arm, some stiffness of the shoulder, weakness, and limitation of function of the shoulder due to shoulder pain.  Those symptoms, however, have not been shown to limit function of the Veteran's left shoulder arm to an extent equivalent to limitation of motion of the arm to 25 degrees from his side.  In fact, the record shows that the range of motion of the Veteran's left shoulder has been limited to 90 degrees, which is the point where pain begins; as such, his functional limitation warrants the currently assigned 20 percent rating.  Even with consideration of the Veteran's report of functional impairment, his range of motion falls well short of being limited to 25 degrees to the side.  In sum, the record establishes that the Veteran retains functional use significantly above that which would be contemplated by disability manifested by motion limited to 25 degrees from the side.  Moreover, examination revealed no instability, no episodes of dislocation, and no recurrent subluxation of the left shoulder.  There is no evidence of fibrous union of the humerus.  Thus, the preponderance of the evidence is against a rating in excess of 20 percent.  

In light of the foregoing, the Board finds that the current 20 percent rating for the service-connected left shoulder disorder is properly assigned under the appropriate criteria and in view of the Veteran's complaints of chronic left shoulder pain and limitation of motion in the left shoulder.  In the absence of medical evidence documenting ankylosis of the scapulohumeral articulation between favorable and unfavorable (DC 5200), limitation of left shoulder motion that more nearly approximates limitation to 25 degrees from the side (DC 5201), or evidence of humerus impairment to include fibrous union of, or nonunion of (false flail joint), or loss of head of (flail shoulder) (DC 5202), a factual basis warranting a higher schedular rating has not been presented.  

The highest evaluation warranted at any time during the pendency of the appeal is the presently assigned disability rating.  In the absence of clinical evidence demonstrating the criteria required for a higher disability rating, an increased evaluation at any time during the appeal is not warranted.  

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60(1993).  In accordance with 38 C.F.R. § 3.321(b)(1), an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229(1993).  

In the current appeal, the Board has considered the issue of whether the disability at issue presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b) (1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-339(1996).  While the evidence of record clearly demonstrates that the Veteran's left shoulder disorder has had an adverse impact on his employability, the record does not show that the left shoulder has caused him difficulties beyond that contemplated by the rating schedule, or necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards.  The problems complained of by the Veteran, and reported in the record, are the very problems contemplated by the pertinent rating criteria, with application of 38 C.F.R. §§ 4.40, 4.45, 4.59.  In the absence of evidence of extraordinary problems, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) have not been met.  See Thun v. Peake, 22 Vet. App. 111(2008).  


ORDER

Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the left shoulder is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


